DETAILED ACTION
1.	Claims 1-6 of U.S. Application 16/616573 filed on November 25, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on November 25, 2019, January 9, 2020, April 27, 2021 and October 5, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takarai et al (Takarai) (U.S. PGPub No. 20180245597).

claim 1, Takarai teaches (see figs. 6 and 7 below) a motor (¶ 28), comprising: 
a stator (20) including a lead wire (40U-d) and including a tubular shape (fig. 6, ¶ 30 to ¶ 32; ¶ 58 to ¶ 60); and 
a plurality of terminals (26) provided at the stator (20) and arranged in a circumferential direction (¶ 30 to ¶ 32; ¶ 58 to ¶ 60), 
wherein the plurality of terminals (26) are integrally formed with a member including electrical conductivity (¶ 30 to ¶ 32; ¶ 58 to ¶ 60), 
a recessed portion (see annotated fig. 6 below) is formed at an outer peripheral wall portion of the member including electrical conductivity in a rotational axis direction (¶ 30 to ¶ 32; ¶ 58 to ¶ 60), and 
the lead wire (40U-d) passes through the recessed portion (see annotated fig. 6 below) and is wound around an inner peripheral portion of the stator (20) and an outer peripheral portion of the stator (20) (¶ 58 to ¶ 60).

    PNG
    media_image1.png
    705
    935
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    357
    621
    media_image2.png
    Greyscale

Regarding claim 2/1, Takarai teaches (see figs. 6 and 7 above) an insulating member (42) is provided at a part of the recessed portion (see annotated fig. 6 above) facing the lead wire (40U-d) in the rotational axis direction (fig. 6; ¶ 39 to ¶ 41).
Regarding claim 3/1, Takarai teaches (see figs. 6 and 7 above) the plurality of terminals include a plurality of internal terminals (50) and a plurality of external terminals (see annotated fig. 6 above) provided at an end portion face of the stator (20) in the rotational axis direction, the plurality of internal terminals (50) and the plurality of external terminals (see annotated fig. 6 above) extend in the rotational axis direction, the plurality of internal terminals (50) are provided at one side of the end portion face of the stator (20) in the circumferential direction, and the plurality of external terminals (see annotated fig. 6 above) are provided at another side of the end portion face of the stator (20) (¶ 30 to ¶ 32; ¶ 58 to ¶ 60).
claim 4/1, Takarai teaches (see figs. 6 and 7 above) the lead wire (40U-d) is wound around the inner peripheral portion and the outer peripheral portion of the Page 6 of 8Preliminary Amendment dated: November 25, 2019 stator (20) as a single lead wire (¶ 58 to ¶ 60).
Regarding claim 5/4/1, Takarai teaches (see figs. 6 and 7 above) at the inner peripheral portion of the stator (20), a plurality of coils (40), and a plurality of magnetic bodies where the plurality of coils (40) are provided, wherein the single lead wire (40U-d) forms the plurality of coils (¶ 58 to ¶ 60).
Regarding claim 6/1, Takarai teaches (see figs. 6 and 7 above) a plurality of winding positions for the lead wire (40U-d) wound around the outer peripheral portion of the stator (20) are different from one another in the rotational axis direction (fig. 7; ¶ 58 to ¶ 60).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimpara (U.S. Patent No. 10236740) teaches A stator of a motor comprises a terminal. The terminal includes: a leg portion, a hook portion including an open end and disposed on a core outer circumference part at a position corresponding to one of core tooth parts in a circumferential direction, and a coupling portion extending from the leg portion in the circumferential direction along the core outer circumference part and connected to the hook portion. An end portion of a coil is connected to the hook portion. The coupling portion of the terminal is bent to locate the hook portion radially outside the core tooth parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ALEXANDER A SINGH/Examiner, Art Unit 2834